Bates, Judge,
delivered the opinion of the court.
This suit was brought to recover the amount of two promissory notes, executed by Yager et al. to one Waldo, and endorsed by Waldo to plaintiff. Yager demurred to the petition upon the ground that two causes of action were stated in one count. The demurrer was overruled, and judgment for want of an answer rendered against him. He then moved in arrest of judgment, which motion was overruled, and he now brings the case here by writ of error.
The demurrer should have been sustained; the petition contains but one count, and both notes are declared upon in that count. The code permits a plaintiff to unite in the same petition several causes of action, but expressly provides that they' shall be stated separately.
The other judges concurring,
the judgment will be reversed and the cause remanded, with leave to the plaintiff to amend his petition.